Citation Nr: 0021864	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  99-03 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for chronic bronchial 
asthma, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
allergic rhinitis.

3.  Entitlement to an increased (compensable) rating for 
residuals of malaria.

4.  Entitlement to an increased (compensable) rating for 
gastric neurasthenia.


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to June 
1944.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1998 rating decision of the Jackson, 
Mississippi, Department of Veterans (VA), Regional Office 
(RO), which denied entitlement to compensable disability 
evaluations for bronchial asthma, allergic rhinitis, malaria 
and gastric neurasthenia.

Following the receipt of additional evidence, the RO granted 
an increased evaluation to 30 percent for bronchial asthma in 
a May 1998 rating decision.

The veteran was previously represented by AMVETS.  In 
correspondence dated in April 1999, however, AMVETS notified 
the VARO that it was withdrawing its representation with 
respect to the veteran's claims.  AMVETS certified that it 
had given prior notice of its withdrawal to the veteran 
earlier that month.  Insofar as these issues had not yet been 
certified to the Board, the RO accepted AMVETS withdrawal.  
See 38 C.F.R. § 20.608(a) (1999).

The veteran failed to report for his scheduled June 1999 
hearing before a Member of the Board at the RO.

In June 2000, the Board sent a letter to the veteran 
affording him the opportunity to select another 
representative, if he so desired, with respect to this 
appeal.  In July 2000, the veteran confirmed that he wished 
to represent himself with regard to the claims currently 
before the Board.

The veteran's gastric neurasthenia claim is the subject of 
the REMAND immediately following this decision.


FINDINGS OF FACT

1.  The veteran's bronchial asthma is productive of constant 
rattling and wheezing of the chest with an occasional cough 
and shortness of breath.  He was not on any respiratory 
medications and had normal chest x-ray.  He did not submit 
any medical evidence establishing that he requires monthly 
visits to a physician for care of exacerbations or 
intermittent courses of systemic corticosteroids.  Pulmonary 
function tests of record have revealed pre-drug FEV-1 levels 
to be equal to or greater than 67 percent of predicted, and 
FEV/FVC to be equal to or greater than 78 percent.

2.  The veteran's allergic rhinitis is productive of chronic 
irritation of the mucosa of each side of the nasal cavity.  
There were no polyps, masses or lesions present.

3.  The veteran is not shown by competent medical evidence to 
suffer from any residuals of malaria.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 
percent for bronchial asthma are not met.  38 U.S.C.A. §§ 
1155, 5107(a) (West 1991); 38 C.F.R. § 4.97, Diagnostic Code 
6602 (1999).

2.  The criteria for a compensable evaluation for residuals 
of allergic rhinitis are not met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. § 4.97, Diagnostic Code 6522 
(1999).

3.  The criteria for a compensable evaluation for residuals 
of malaria are not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. § 4.88b, Diagnostic Code 6304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims of entitlement to a disability 
evaluation in excess of 30 percent for bronchial asthma and 
compensable disability evaluations for allergic rhinitis and 
residuals of malaria are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
claims which are plausible.  Generally, claims for increased 
evaluations are considered to be well grounded.  Claims that 
conditions have become more severe are well grounded where 
the conditions were previously service-connected and rated, 
and the claimant subsequently asserts that higher ratings are 
justified due to an increase in severity since the original 
ratings.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (1999).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In the instant case, service connection and compensable 
evaluations were established for bronchial asthma and 
allergic rhinitis secondary to asthma (10%), as well as 
malaria (30%) in a July 1944 rating decision.  The 10 percent 
evaluation assigned for bronchial asthma and allergic 
rhinitis was thereafter reduced to a noncompensable 
evaluation from August 25, 1945.  The 30 percent evaluation 
assigned for malaria was eventually reduced to a 
noncompensable evaluation from January 21, 1948.  The 
noncompensable evaluations for allergic rhinitis and 
residuals of malaria have been confirmed and continued to 
date.  As noted previously, during the pendency of this 
appeal, a 30 percent evaluation was assigned for the 
veteran's bronchial asthma by decision dated in May 1998.

In deciding claims for VA benefits claims, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b) (West 1991).

i.  Bronchial Asthma

In the present case, the veteran maintains that the 
evaluation currently in effect for his service-connected 
bronchial asthma does not adequately compensate him for the 
constant shortness of breath and wheezing that he 
experiences.

The veteran's service-connected bronchial asthma been rated 
under 38 C.F.R. § 4.97, Diagnostic Code 6602.  Under this 
provision, a 30 percent evaluation contemplates FEV-1 of 56 
to 70 percent of predicted or; the ratio of Forced Expiratory 
Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 
56 to 70 percent, or; daily inhalation or oral bronchodilator 
therapy, or; inhalational anti-inflammatory medication.  A 60 
percent evaluation contemplates FEV-1 of 40 to 55 percent of 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least 
monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
course of systemic (oral or parenteral) corticosteroids.  A 
100 percent evaluation contemplates FEV-1 of less than 40 
percent of predicted, or; FEV-1/FVC of less than 40 percent, 
or; more than one attack per week with episodes of 
respiratory failure, or; requires daily use of systemic (oral 
or parenteral) high dose corticosteroids or immunosuppressive 
medications.

In conjunction with the present appeal, the veteran was 
afforded VA examination in February 1998.  As to his asthma, 
the veteran complained of rattling and wheezing in his chest 
constantly.  He gave a history of smoking one pack per day 
since the age of 16.  He denied a chronic cough, but admitted 
that he had an occasional cough.  He complained of shortness 
of breath.  He could walk five to six blocks.  He slept on 
one pillow.  He was not on any respiratory medications, and 
stated that he never had to be hospitalized for breathing 
difficulties.  Physical examination revealed, in pertinent 
part, that the veteran's lungs were clear to auscultation and 
percussion without rales, rhonchi or wheezes.  There was no 
prolongation of the expiratory phase.  X-rays of the chest 
revealed that the lungs were clear to any acute process.  
Pulmonary function testing revealed mild mixed ventilatory 
impairment.  Actual pertinent results were: post-
bronchodilator FEV-1 was 67 percent of predicted; and post- 
bronchodilator FEV-1/FVC was 78 percent.  The diagnosis was 
chronic obstructive pulmonary disease (COPD).

The veteran's bronchial asthma clearly meets the requirements 
for a 30 percent evaluation in that his post-bronchodilator 
FEV-1 was 67 percent of predicted.  He does not, however, 
meet the requirements for a 60 percent rating in terms of 
pulmonary function test results, and there is no evidence 
that he requires monthly or more frequent doctor's visits 
because of exacerbations of his asthma or that he requires an 
intermittent course of systemic corticosteroids.  During the 
course of his February 1998 VA examination, the veteran 
conceded that he was not on any respiratory medications and 
had not been hospitalized for breathing difficulties.  In the 
absence of medical evidence to the contrary, it cannot be 
concluded that the veteran's bronchial asthma meets or more 
nearly approximates the next higher evaluation.

ii.  Allergic Rhinitis

The veteran maintains that the evaluation currently in effect 
for his 
service-connected allergic rhinitis does not adequately 
compensate him for his constant nasal stuffiness, discomfort 
and postnasal drip.

The veteran's service-connected allergic rhinitis has been 
rated under 38 C.F.R. § 4.97, Diagnostic Code 6522.  Under 
this provision, allergic or vasomotor rhinitis, without 
polyps, but with greater than 50-percent obstruction of nasal 
passages on both sides or complete obstruction on one side is 
assigned a 10 percent disability rating.  A 30 percent rating 
is provided for allergic or vasomotor rhinitis with polyps.

In conjunction with the present appeal, the veteran was 
afforded VA otolaryngological examination in February 1998.  
As to this disorder, the veteran complained of chronic nasal 
irritation and changes, characterized by nasal stuffiness, 
discomfort and postnasal drip.  He gave no history of nasal 
trauma.  Physical examination revealed, in pertinent part, 
that the external nasal structure and paranasal sinus 
structures were all normal on palpation.  Internally, the 
septum was mildly deflected to the left.  The mucosa in each 
side of the nasal cavity appeared to be chronically 
irritated, and there were scattered areas of crusting.  There 
were no polyps, masses or other lesions.  Examination of the 
sinuses was negative.  The pertinent findings included 
chronic rhinitis without evidence of sinusitis.

Insofar as there was no clinical evidence of polyps or masses 
on VA examination, the Board finds that a compensable 
disability evaluation for allergic rhinitis is not warranted.

In reaching this conclusion, the Board has not overlooked the 
fact that the veteran's disorder is perennial in nature and 
undergoes seasonal changes.  The adjudication principles 
established by the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
in Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994) required 
an examination during the active stage, if prone to 
exacerbations at certain times, so as not to frustrate 
appellate review.  The Board finds, however, the facts of 
this case more clearly fall with the Court's holding in 
Voerth v. West, 13 Vet. App. 117, 122-23 (1999) that limited 
the application of Ardison and does not require further 
examination.  As in Voerth, the veteran has not stated that 
the worsened condition impaired his earning capacity, which 
is a primary component in the disability rating.  Further, in 
view of the findings reflected on VA examination and the 
absence of continuity of treatment in this case, the Board is 
satisfied that the seasonal changes referred to by the 
veteran do not cause the same degree of impairment to daily 
life as someone who experiences more appreciable symptoms 
over a longer period of time.  Another examination would not 
be required in such circumstances.  Id. at 123.

iii.  Malaria

The veteran's service-connected residuals of malaria have 
been rated under 38 C.F.R. § 4.88b, Diagnostic Code 6304.  
Under this provision, a 100 percent rating for malaria is 
assigned when there is an active disease process.  Relapses 
must be confirmed by the presence of malarial parasites in 
blood smears.  Thereafter, malaria is to be rated as 
residuals such as liver or spleen damage under the 
appropriate system.

The record does show that the veteran was treated for malaria 
during service. However, there is no medical evidence of 
post-service treatment of malaria. Although the veteran 
maintains that the disability has worsened, the record is 
devoid of any clinical or laboratory evidence that would 
confirm that the veteran has had a relapse of malaria since 
the 1940s.

The veteran underwent VA examination in February 1998, and 
there were no physical findings reported that were considered 
compatible with malarial infection.  His abdomen was flat 
with a well-healed 24-centimeter scar.  There was no 
organomegaly, masses or tenderness.  Bowel sounds were 
normoactive.  There was no jaundice noted.  The diagnosis was 
history of malaria with no known residuals.

In the absence of objective evidence of any symptoms 
attributable to malaria or malaria relapses in almost 60 
years, a compensable evaluation for malaria is not warranted.

iii.  Other Considerations

While the veteran sincerely believes his bronchial asthma, 
allergic rhinitis and malarial disorders warrant increased 
evaluations, he is not competent to offer opinions on 
questions of medical causation or diagnosis.  See Espiritu 
and Grottveit, supra.  His assertions of more severe 
disabilities are not supported by the medical evidence of 
record.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath, 
supra.  In this case, the Board finds no provisions upon 
which to assign higher ratings.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claims or are 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claims, in which case the claim are denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the claims for a 
disability evaluation in excess of 30 percent for bronchial 
asthma, as well as compensable disability evaluations for 
allergic rhinitis and residuals of malaria.

Application of the extraschedular provisions is also not 
warranted in this case.  38 C.F.R. § 3.321(b) (1999).  There 
is no objective evidence that the veteran's 
service-connected disabilities present such exceptional or 
unusual disability pictures, with such factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Hence, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under the above-cited regulation, was not 
required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).



ORDER

The claim of entitlement to a disability evaluation in excess 
of 30 percent for chronic bronchial asthma is denied.

The claims of entitlement to compensable disability 
evaluations for allergic rhinitis and residuals of malaria 
are denied.



REMAND

The veteran also contends that his gastric neurasthenia is 
far more disabling than its current disability evaluation 
suggests.

In the instant case, the veteran filed his claim for increase 
in January 1998, well after amendments to sections of the VA 
Schedule for Rating Disabilities pertaining to Mental 
Disorders became effective (November 7, 1996).

However, a review of the record reveals that the RO utilized 
the regulations in effect prior to November 7, 1996 in 
adjudicating the present claim.   Compare March 1998 Rating 
Decision and May 1998 Statement of the Case with 38 C.F.R. 
§ 4.132, Diagnostic Code 9502 (1996).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).


Accordingly, this case is REMANDED to the RO for the 
following:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for gastric neurasthenia, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records (not already in the 
claims folder), should then be requested.  
All records obtained should be added to 
the claims folder.

2.  Once the above-requested information 
has been ascertained, the RO should 
arrange for the veteran to be accorded VA 
gastrointestinal and psychiatric 
examinations in order to the extent and 
severity of his service-connected gastric 
neurasthenia. The claims folder and a 
copy of this remand should be made 
available to and reviewed by each 
examiner prior to examination.  All 
necessary tests and studies should be 
conducted in order to identify and 
describe the level of disability 
attributable to gastric neurasthenia.

The psychiatric examiner should also 
specifically comment on the extent to 
which the service-connected gastric 
neurasthenia impairs the veteran's 
occupational and social functioning.  The 
examiner is requested to assign a 
numerical code for the Global Assessment 
of Functioning (GAF) scale and include a 
definition of the numerical code 
assigned.

A complete rationale for any opinions 
expressed, positive or negative, must be 
provided.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
The RO should then re-adjudicate the 
veteran's claim for an increased rating 
for gastric neurasthenia.

4.  If this determination remains adverse 
to the veteran, the RO should furnish the 
veteran a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which summarizes all of 
the evidence and sets forth the 
applicable legal criteria pertinent to 
this appeal.  Thereafter, the veteran 
should be afforded the opportunity to 
respond thereto.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to cooperate by not reporting for examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 (1999).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

 
- 13 -


- 1 -


